                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

RONY DESIR,                                             :
                                                        :
        Plaintiff,                                      :
                                                        :     Civil No. TDC-17-3465
v.                                                      :
                                                        :
THE UNITED STATES OF AMERICA,                           :
                                                        :
                                                        :
        Defendant.                                      :
                                                        :

                PLAINTIFF’S BRIEF IN RESPONSE TO UNITED STATES’
                            TRIAL BRIEF ON DAMAGES

        The defendant United States raised a variety of new arguments regarding damages in its

draft Joint Trial Brief, sent to the plaintiff on October 16, 2020. The plaintiff Rony Desir opposes

many of these arguments and therefore did not agree to a joint filing of the contested portions of

that draft. The government then filed its separate trial brief on damages, to which the plaintiff

now responds.

        Many of the damages issues raised by the government in its brief deal with questions of

post-verdict reductions in damages and the structure of the payment for future damages,

including the government’s request for a trust that would result in the government clawing back

any portion of the judgment if Mr. Desir dies prematurely. Accordingly, many of these issues are

premature at this time and would gain more clarity once the Court has issued a verdict.


I.      Summary of Applicable Law Concerning Damages
        Mr. Desir agrees that New York law governs substantive issues of causation and damages

in this case, but disagrees with certain issues raised in its brief.
       A.      Causation

       Under New York’s No-Fault Insurance Law, (N.Y. Ins. Law § 5104), “for personal

injuries arising out of negligence in the use or operation of a motor vehicle in this state, there

shall be no right of recovery for non-economic loss, except in the case of a serious injury, or for

basic economic loss.”

       In determining whether there has been economic loss exceeding “basic economic loss,”

the finder of fact must determine whether certain medical and other expenses, (See N.Y. Pattern

Jury Instruction 2:285A), and lost earnings covered by the no-fault law exceed $50,000.00. See

N.Y. Ins. Law §5102(a), 5104(a); McDonnell v Best Bus Co., Inc., 97 AD2d 433, 467 NYS2d

401 (2d Dept 1983).

       N.Y. Ins. Law §5102(d) defines serious injury as an injury resulting in:

               (i) death;
               (ii) dismemberment;

               (iii) significant disfigurement;

               (iv) fracture;

               (v) loss of a fetus;

               (vi) permanent and total loss of use of a body organ, member, function or system;

               (vii) permanent consequential limitation of use of a body organ or member;

               (viii) significant limitation of use of a body function or system;

               (ix) a medically determined injury or impairment of a non-permanent nature
               which prevents the injured person from performing substantially all of the
               material acts which constitute such person’s usual and customary daily activities
               for not less than 90 days during the 180 days immediately following the
               occurrence of the injury or impairment.

       In this case, Mr. Desir will claim (vii) permanent consequential limitation of use of a

body organ or member (See N.Y. Pattern Jury Instr. 2:88E) and (viii) significant limitation of use

                                                  2
of a body function or system (See N.Y. Pattern Jury Instr. 2:88F). Specifically, he suffers from

Complex Regional Pain Syndrome (CRPS) in his right ankle, which has permanently and

significantly limited his ability to use his right foot and ankle and has disabled him from gainful

employment.

         Courts in New York have found the chronic pain syndromes like CPRS can be considered

a “serious injury” that “significantly limits the use” of a body function or system. See e.g.,

Pagels v. P.V.S. Chemicals, Inc., 266 A.D.2d 819, 819, 698 N.Y.S.2d 368, 369–70 (1999) (ruling

that a plaintiff’s “chronic pain syndrome that significantly limits the use of her upper torso ”

raised a triable issue of fact whether the plaintiff suffered a “permanent consequential limitation

of use of a body organ or member; [or a] significant limitation of use of a body function or

system.”); see also Thomas-Vasciannie v. State, 14 Misc. 3d 1228(A), 836 N.Y.S.2d 495 (Ct. Cl.

2006).

         The government cites to caselaw in its trial brief stating that “the plaintiff may not

recover for those damages that [a] preexisting condition would have caused in the absence of

negligence.” (See Def. Trial Brief at 2, citing Oakes v. Patel, 20 N.Y. 3d 633, 647 (N.Y. 2013).

         Mr. Desir disputes that he had any pre-existing condition that was aggravated by the

August 2014 vehicle collision.

         Furthermore, an accident need not be the exclusive cause, but only a competent

producing cause. Bobbe v Camato, 26 AD2d 627, 272 NYS2d 475 (2d Dept 1966). An accident

that produces injury by precipitating the development of a latent condition or by aggravating a

pre-existing condition, is a cause of that injury. Tobin v Steisel, 64 NY2d 254, 485 NYS2d 730,

475 NE2d 101 (1985). See N.Y. Pattern Jury Instr. 2:282: “If you find that before this (accident,

occurrence) the plaintiff had a [specify the particular condition] and further find that because of



                                                   3
the (accident, occurrence) this condition was aggravated so as to cause (increased) suffering and

disability, then the plaintiff is entitled to recover for any (increased) disability or pain resulting

from such aggravation. . . .”

         B.     Economic Damages

         As stated above, Mr. Desir agrees that New York law governs, as a threshold matter,

whether he can recover for economic loss greater than $50,000.

         A plaintiff is entitled to recover for his reasonable expenditures for medicines and

medical services, and for any other reasonable and necessary expenses incurred as a result of the

accident involved in this case, including those likely to be incurred in the future. See N.Y.

Pattern Jury Instr. 2:285.

         A plaintiff is entitled to be reimbursed for any earnings lost as a result of his injuries

caused by a defendant’s negligence from the time of the accident to the present. If, as a result of

those injuries, a plaintiff has suffered a reduction in his capacity to earn money in the future, then

he is also entitled to be reimbursed for loss of future earnings. See N.Y. Pattern Jury Instr.

2:290.

         The government cites Ray Gaul and Commercial Union Ins. Co., 268 A.D.2d 816 (3rd

Dept. 2000) for the proposition that, under N.Y. Insurance Law §5102(a)(1), “When medical

treatment is not improving or otherwise benefitting the patient, it may no longer be medically

necessary.” (Def. Tr. Brief at 2). However, this is not what Gaul says. In that case, the Supreme

Court, Appellate Division (New York’s intermediate appellate court) found that an arbitrator had

not been “arbitrary and capricious” in agreeing with an independent medical examiner that the

plaintiff had reached maximum medical improvement and was no longer benefitting from

chiropractic care (contrary to what the plaintiff was claiming). Id. at 818.



                                                    4
       Furthermore, all Plaintiff’s future life care plan expenses will be supported by medical

testimony that the proposed treatment is reasonable and necessary.

       C.      New York’s Collateral Source Rule

       New York Civil Practice Laws and Rules §4545 states:

       In any action brought to recover damages for personal injury, injury to property or
       wrongful death, where the plaintiff seeks to recover for the cost of medical care,
       dental care, custodial care or rehabilitation services, loss of earnings or other
       economic loss, evidence shall be admissible for consideration by the court to
       establish that any such past or future cost or expense was or will, with reasonable
       certainty, be replaced or indemnified, in whole or in part, from any collateral
       source, except for life insurance and those payments as to which there is a statutory
       right of reimbursement.

       If the court finds that any such cost or expense was or will, with reasonable
       certainty, be replaced or indemnified from any such collateral source, it shall reduce
       the amount of the award by such finding, minus an amount equal to the premiums
       paid by the plaintiff for such benefits for the two-year period immediately
       preceding the accrual of such action and minus an amount equal to the projected
       future cost to the plaintiff of maintaining such benefits. In order to find that any
       future cost or expense will, with reasonable certainty, be replaced or indemnified
       by the collateral source, the court must find that the plaintiff is legally entitled to
       the continued receipt of such collateral source, pursuant to a contract or otherwise
       enforceable agreement, subject only to the continued payment of a premium and
       such other financial obligations as may be required by such agreement.

       Any collateral source deduction required by this subdivision shall be made by the
       trial court after the rendering of the jury's verdict. The plaintiff may prove his or
       her losses and expenses at the trial irrespective of whether such sums will later have
       to be deducted from the plaintiff's recovery.

       Under this law, the finder of fact must decide the amount of economic damages

without consideration of any collateral sources. Only after such verdict does the court

make findings that would result in a reduction of those damages for an eventual final

judgment. In this case, Mr. Desir will be claiming past medical bills from 25 different

healthcare providers, as well as claiming the costs of future medical care. Since the Court

will need to determine whether New York’s collateral source law applies to these various



                                                 5
bills (and to what extent), Mr. Desir would like to brief this issue fully after the close of

evidence or after the Court renders a verdict.


       D.      Medicare
       Under the Medicare Secondary Payer Act, the Administrator of the Centers for

Medicare & Medicaid Services (“CMS”) has a statutory right of recovery of conditional

payments made by Medicare, meaning that Medicare is not a “collateral source” under

CPLR 4545. See 42 U.S.C. § 1395y(b)(2). Medicare is also considered a secondary payer

for future damages and will not pay for medical care for injuries where there has been

compensation against a tortfeasor from a settlement or judgment. See 42 U.S.C. §

1395y(b)(2)(A)(ii). Therefore, Mr. Desir’s future medical care will not “with reasonable

certainty, be replaced or indemnified from any such collateral source.”


       E.      Federal Income Taxes
       The government cites Battistia v. United States, 889 F. Supp. 716, 725 n.7 (S.D.N.Y

1995), which stated in a footnote, “Plaintiff’s lost wages claim must be reduced by the amount of

federal income taxes he would expect to pay because to provide a gross award of lost income

would be contrary to the compensatory nature of the FTCA and would constitute punitive

damages, and state law rules concerning taxes are thus irrelevant.”

       However, in Estevez v. United States, 72 F. Supp. 2d 205, 209–10 (S.D.N.Y. 1999), the

same court found that under New York law, damages are not reduced by taxes, even in FTCA

cases, and explicitly found Battista to be unpersuasive on this point, ruling:

       The Federal Tort Claims Act, however, provides that

               The United States shall be liable ... in the same manner and to the same
               extent as a private individual under like circumstances, but shall not be
               liable for interest prior to judgment or for punitive damages.


                                                   6
Thus, damages are assessed against the United States according to the law of the
state where the tortious activity took place. New York law is clear that taxes are not
deducted from an award of lost earnings, but rather that the gross amount of lost
wages is to be awarded. See Johnson v. Manhattan & Bronx Surface Transit
Operating Authority, 71 N.Y.2d 198, 524 N.Y.S.2d 415, 419, 519 N.E.2d 326
(1988) (“without express statutory direction to the contrary, the damages
component of a plaintiff's award as to lost wages ... should be based on gross
projected earnings and no deduction or consideration of after-tax net should be
allowed into evidence or charged to the jury”); McKee v. Colt Electronics Co.,
Inc., 849 F.2d 46, 49 (2d Cir.1988) (“it is now abundantly clear that under New
York law the calculation of plaintiff's damages must be made as if taxes did not
exist”).

The law in this Circuit is not to the contrary. In O'Connor v. United States, 269 F.2d
578 (2d Cir.1959), the Court of Appeals held that taxes should be considered when
computing lost earning in a case of wrongful death under the FTCA. One year later,
however, the Court limited this holding, clarifying that the Court in O'Connor had
based its decision on the Oklahoma law of damages. McWeeney v. New York, New
Haven and Hartford Railroad Co., 282 F.2d 34, 39 (2d Cir.1960).1 The instant case,
of course, is governed by New York law, which, as stated above, adheres to a
different rule than Oklahoma.

I note that a substantial number of courts have held that it is appropriate to deduct
taxes from earnings awarded under the FTCA. See, e.g., Shaw v. United States, 741
F.2d 1202 (9th Cir.1984); Flannery v. United States, 718 F.2d 108 (4th Cir.1983);
Harden v. United States, 688 F.2d 1025 (5th Cir.1982); Battista v. United
States, 889 F.Supp. 716 (S.D.N.Y.1995). I do not, however, find these cases
persuasive. Each of them is based on the FTCA’s prohibition on assessing punitive
damages against the Government. Thus, they reason that because a plaintiff would
have been required to pay taxes on the income he would have received in the
absence of the Government's negligence, failing to account for taxes in a damage
award is equivalent to assessing noncompensatory, and thus punitive, damages
against it. With the Supreme Court's holding in Molzof v. United States, 502 U.S.
301, 112 S.Ct. 711, 116 L.Ed.2d 731 (1992), however, this reasoning is no longer
convincing. In Molzof, the Court held that the only “punitive damages” barred by
the FTCA are those “legally considered ‘punitive damages' under traditional
common-law principles,” namely damages based on plaintiff's intentional
misconduct. Id. at 312, 112 S.Ct. 711. I agree with those courts that have held that
the failure to deduct taxes does not amount to “punitive damages,” as the Supreme
Court has now defined it. See, e.g., Palmer v. United States, 146 F.3d 361, 367 (6th
Cir.1998); Manko v. United States, 830 F.2d 831, 837 (8th Cir.1987); Ferrarelli v.
United States, 90 Civ. 4478, 1992 WL 893461, at *9–11 (E.D.N.Y. September 24,
1992).




                                          7
       Thus, the government is not entitled to the deduction of taxes from any lost earnings

compensation in this case.

       F.      Reversionary Trust

       In FTCA cases, courts have exercised discretion in awarding future damages under New

York C.P.L.R. 5041 (Article 50-b), which creates a “structured judgment,” whereby future

damages beyond a certain figure are not paid out in one lump sum, but rather in structured

installments over a period of years. See Estevez v. United States, 72 F. Supp. 2d 205, 219

(S.D.N.Y. 1999)

       Under Article 51-B, the net result of this determination is the entry of a final judgment,

from which the plaintiff is entitled to receive a single lump sum payment consisting of the past

damages portion of the award plus the first $250,000 of future damages. The defendant is then

obligated to buy a structured annuity to fund the remaining portion of the future damages

(reduced to present value), which is then divided by the number of years of the plaintiff’s

remaining life expectancy, plus the 4% statutory annual interest. See Estevez, 72 F. Supp. 2d at

220.

       As plaintiff reads the government’s argument, it wants to have its cake and eat it too. The

government contends that Article 51-B’s “structured judgment” does not apply, since “the

United States has only waived its sovereign immunity for a lump sum damages award.” Yet it

then proposes that the Court put any future damages into a reversionary trust that would send

money back to the government if Mr. Desir dies prematurely. The government offers no details

of who would be the trustee, how the trustee would be paid, under what terms Mr. Desir would

be allowed to use the trust funds, how the court should adjust any verdict for the New York post-

verdict 4% interest entitlement, and other vital features.



                                                  8
       Given the importance of a foreign jurisdiction’s (New York) damages law in making

these determinations, and given that, at trial, the parties will dispute both causation and the

amount of damages (before even getting to post-verdict reductions), Mr. Desir requests that the

Court allow full briefing on these issues after it renders a verdict.



                                                       Respectfully submitted,


                                                       /s/ Patrick A. Malone
                                                       Patrick A. Malone, # 06752
                                                       Daniel C. Scialpi, # 18068
                                                       Patrick Malone and Associates, PC
                                                       1310 L Street, N.W., Suite 800
                                                       Washington, DC 20005
                                                       pmalone@patrickmalonelaw.com
                                                       (202) 742-1500

                                                       Steven E. Goren
                                                       30400 Telegraph Road, Suite 470
                                                       Bingham Farms, MI 48025-5818
                                                       (248) 502-3540
                                                       FAX: (248) 469-0780
                                                       sgoren@gorenlaw.com


                                                       Attorneys for the Plaintiff




                                                   9
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of October 2020, I served a copy of the foregoing

Plaintiff’s Brief in Response to United States’ Trial Brief on Damages via the Court’s electronic

filing system (ECF) on:


                      Jane E. Andersen
                      Neil R. White
                      Assistant United States Attorneys
                      6500 Cherrywood Ln., Suite 200
                      Greenbelt, MD 20770
                      (301) 344-4433

                      Attorneys for Defendant



                                                     /s/ Daniel C. Scialpi




                                                10
